DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 05 November 2021.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.  Of these, claims 1-6 and 15-20 have been withdrawn previously.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 as amended recites “consecutive blocks of data read from the memory array”; it is unclear in the claims whether the limitation is intended to indicate that the blocks of data are from consecutive locations in the memory array (e.g., from physically adjacent portions of the memory array) or are consecutively read regardless of their locations in the memory array, or something else.

Claims 8-14 depend from claim 7, thus are rejected for the same reason(s) above for claim 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,568,437 A (“JAMAL”) in view of US 2002/0178412 A1 (“MATSUI”) and US 2007/0234154A1 (“WHETSEL”).
broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 7, JAMAL discloses an apparatus comprising: 
a memory array (e.g., within 84 in Fig. 2b); 
a counter circuit (e.g., including 170 in Fig. 7, within 106 in Fig. 3; also, with reference to column 4, lines 23-24 “an error counter”) coupled to a terminal (e.g., associated TDO in Figs. 7, 3 and 2b) and configured to, during a test operation (e.g., associated with Figs. 3, 5b and 5c), update a count value (e.g., in 170 in Fig. 7) in response to detection of an error (e.g., the No result from 132 and 146 in Figs. 5b and 5c, with reference to 134 and 148; also, Test Result, Error Signal in Figs. 3 and 7; also, with reference to column 4, lines 21-24 “When an error is detected, … an error counter is incremented”), the error is detected based on a comparison [of] consecutive blocks of data read from the memory array (e.g., a comparison of each of the consecutive word blocks with its expected data, with reference to 104 in Figs. 3 and 6, and the iterations associated with 128, 130, 132 and 134 in Fig. 5b and with 142, 144, 146 and 148 in Fig. 5c); and 
an input/output (I/O) circuit (e.g., including TAP 92 in Fig. 2b) coupled to the counter circuit (including 170 in Fig. 7, within 106 in Fig. 3, coupled to TAP 92 in Fig. 2b via Scan Out in Figs. 2b, 3 and 7), wherein the I/O circuit configured to provide the count value (in 170 in Fig. 7, provided via Scan Out in Figs. 7, 3 and 2b) to a communication bus (e.g., associated with and including TDO in Fig. 2b; also, with reference to 152 in Figs. 5c and column 7, lines 42-44 “contents of an error counter register may be output in step 152”). 
JAMAL does not disclose that the above comparison is between the consecutive blocks of data, and that the I/O circuit includes a multiplexing circuit (configured to provide the count value).
First, MATSUI (from the same memory testing field of endeavor as that of JAMAL) suggests, as part of an error/ defect detection during a test operation (e.g., paragraphs [0016] and [0017] “a memory testing method” and paragraph [0011] “judging a defect in the memory…”), a comparison between consecutive blocks of data read from a memory array (e.g., in Figs. 2 and 3, a comparison between an even block of data D0, D2, etc. and an odd block of data D1, D3, etc. read from a memory array, including a comparison between consecutive data D0 and D1 of the even and odd blocks that are consecutively read from the memory array, with reference to paragraphs [0023] and [0029] “D0, D1, D2, ... are successively read from corresponding addresses A0, A1, A2, ...” and “D0 and D1 … read from the SDRAM are compared”; given a broadest reasonable interpretation, in the absence of further distinguishing details in the claim), as an improvement over a conventional comparison technique (e.g., the conventional comparison technique described in paragraphs [0005]-[0007], similar to the comparison technique of JAMAL, in which blocks of data from a memory are compared with anticipated/ expected data stored elsewhere), enabling a high speed, simple and inexpensive testing of a memory (e.g., paragraph [0010] “enable testing of a memory at a high speed using a memory testing apparatus having a simple and inexpensive construction”; also, paragraphs [0011]-[0013] and [0033]).
Therefore, in view of MATSUI’s suggestion above, it would have been obvious before between the consecutive blocks of data read from the memory array of JAMAL (similar to Figs. 2 and 3 of MATSUI), as an improved comparison technique that enables a high speed, simple and inexpensive testing of a memory (e.g., paragraph [0010] “enable testing of a memory at a high speed using a memory testing apparatus having a simple and inexpensive construction”).
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include a multiplexing circuit (configured to provide the count value) as part of the I/O circuit of JAMAL (i.e., including TAP 92 in Fig. 2b), since including a multiplexing circuit as part of a JTAG TAP circuit (including that of TAP 92 in Fig. 2b of JAMAL) was common and well known in the art (see, as an exemplary reference in the art, the JTAG TAP circuit 1614 and 1802 in Figs. 17 and 19 of WHETSEL, including a multiplexer 1708/ 1710 configured to provide the Scan Out information SO), thus effectively implementing a testing standard (e.g., JTAG IEEE 1149.1; also, Figs. 17 and 19 of WHETSEL and Fig. 2b of JAMAL).

Regarding claim 8, JAMAL, as modified above, discloses the apparatus of claim 7 further comprising a test compression logic (e.g., associated with the comparator 104 in Figs. 3 and 6 of JAMAL, as modified above with reference to the rejection of claim 7) coupled to the counter circuit and the multiplexing circuit (with reference to the rejection of claim 7), wherein 
for the detection of an error, detect one or more errors in test the blocks of data from the memory array during the test operation (e.g., the No result from 132 and 146 in Figs. 5b and 5c of JAMAL, with reference to 134 and 148, as modified above with reference to the rejection of claim 7 above; also, Test Result, Error Signal in Figs. 3 and 7 of JAMAL, with reference to column 4, lines 18-25 of JAMAL, as modified above with reference to the rejection of claim 7); and 
provide test comparison data to the multiplexing circuit based on the one or more detected errors (e.g., 132 and 146 in Figs. 5b and 5c of JAMAL and Test Result in Fig. 3 and 2b of JAMAL, as modified above with reference to the rejection of claim 7), wherein the test comparison data includes a pass/fail indication (e.g., the Yes and No branches from 132 and 146 in Figs. 5b and 5c of JAMAL, as modified above with reference to the rejection of claim 7; also, with reference to column 5, lines 25-29 of JAMAL “A test result or pass/fail signal is sent from the comparator to both a BIST diagnostic I/O circuitry 106 and optionally to an integrated circuit I/O pin”).

Regarding claim 9, JAMAL, as modified above, discloses the apparatus of claim 8, wherein the test compression logic is further configured to provide one or more error signals to the counter circuit, each error signal corresponds to a respective error of the detected one or more errors (e.g., Test Result, Error Signal in Figs. 3 and 7 of JAMAL, with reference to column 4, lines 18-25 of JAMAL, as modified above with reference to the rejection of claim 7).

Regarding claim 10, JAMAL, as modified above, discloses the apparatus of claim 9, wherein the counter circuit comprises a counter (including 170 in Fig. 7, within 106 in Fig. 3 of JAMAL, as modified in view of MATSUI, as modified above with reference to the rejection of claim 7) configured to increment the count value responsive to each of the one or more error signals during the test operation (e.g., with reference to column 4, lines 18-25 of JAMAL).

Regarding claim 14, JAMAL, as modified above, discloses the apparatus of claim 8, wherein the multiplexing circuit is configured to provide the test comparison data or the count value (from 170 in Fig. 7 of JAMAL; also, Test Result in Fig. 3 and 2b of JAMAL, with reference to column 4, lines 19-22 and column 5, lines 25-29 of JAMAL) to the terminal responsive to a control signal (e.g., associated with TDO in Figs. 7, 3 and 2b of JAMAL; also, associated with controlling 92 in Fig. 2b of JAMAL, for Scan Out and TDO, as modified above with reference to the rejection of claim 7; also, with reference to column 4, lines 39-44 of JAMAL “Upon completion of BIST testing, an ‘end of test’ signal is produced and made available to an integrated circuit I/O pin, and BIST registers are scanned out to a ‘scan out’ I/O pin under the command of the shift or scan clock” and column 5, lines 49-58 of JAMAL “The scan out operation may be performed for each error detected or it may be postponed until all testing is completed. The latter option may only scan out address, data, or control information for a selected error amongst all the errors detected such as the last error detected”).



Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,568,437 A (“JAMAL”) in view of US 2002/0178412 A1 (“MATSUI”) and US 2007/0234154A1 (“WHETSEL”) as applied to claim 10 above, and further in view of US 2007/0136623 A1 (“PEREGO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 11, JAMAL, as modified above, discloses the apparatus of claim 10, wherein the counter circuit further comprises a counter increment control circuit coupled to the counter (e.g., with reference to column 4, lines 23-24 of JAMAL “an error counter is incremented”), but does not disclose that said circuit is configured to provide a full count signal to the counter.
However, PEREGO, for an error counter (e.g., 125 in Figs. 1, 2, 3a and 3b) similar to that of JAMAL, suggests a counter increment control circuit coupled to the error counter (e.g., to increment the counter if its maximum is not reached and to stop and hold the counter once its maximum is reached, with reference to paragraphs [0044] and [0048]) and configured to provide a full count signal to the error counter (e.g., to stop the counter once its maximum is reached, with reference to paragraphs [0044] and [0048]), in order to obtain accurate error count information (e.g., with reference to paragraph [0044] “Thus, … error counter 125 will hold accurate information for a particular set of received data”).
Therefore, in view of the above suggestion of PEREGO, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the (as suggested in PEREGO), in order to obtain accurate error count information form the counter (e.g., with reference to paragraph [0044] “Thus, … error counter 125 will hold accurate information for a particular set of received data”).

Regarding claim 12, JAMAL, as modified above, discloses the apparatus of claim 11, wherein, responsive to the count value having reached a full count value, the counter increment control circuit is configured to provide the full count signal to cause the counter to maintain the count value (e.g., with reference to paragraphs [0044] and [0048] of PEREGO, as applied to JAMAL, in the above combination, with reference to the rejection of claim 11 above).

Regarding claim 13, JAMAL, as modified above, discloses the apparatus of claim 12, wherein the counter comprises a ripple counter (e.g., 170 in Fig. 7 of JAMAL asynchronously counts the pulses associated with Error Signal, with reference to column 4, lines 21-25 “When an error is detected, … an error counter is increments in the error register” and column 8, lines 40-42 “the test result signal will pulse for each failing test”).
The above combination does not disclose that the full count signal is provided to a clock line of the counter.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to configure the counter of JAMAL with series connected register units with a clock line (e.g., series connected D-type flip-flops) and provide the full count signal to the clock line of the counter, since such counter configuration with the clock line as an input was common and well known in the art, to effectively count input pulses asynchronously.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,643,734 B2 (“PATENT”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the present application is either anticipated by, or would have been obvious over, the above identified claims of PATENT, including the following claims:
7. An apparatus comprising: a memory array (with reference to claim 1 of PATENT “a memory array”); a counter circuit coupled to a terminal (with reference to claim 1 of PATENT “a counter circuit”, thus “a terminal” coupled to “a counter circuit”) and configured to, during a test operation, update a count value in response to detection of an error (with reference to claim 1 of PATENT “during the test operation, the counter circuit is configured to update a count value in response to detection of an error”), the error is detected based on a comparison between consecutive blocks of data read from the memory array (with reference to claim 1 of PATENT “to receive blocks of data from the memory array and to detect one or more errors in the received blocks of data” and claim 5 “comparing at least a first block of the received blocks of data to a second block of the received blocks of data, wherein the first block and the second block are consecutive blocks of data”); and an input/output (I/O) circuit coupled to the counter circuit (with reference to claim 1 of PATENT “an input/output (I/O) circuit coupled to the counter circuit”), wherein the I/O circuit includes a multiplexing circuit configured to provide the count value to a communication bus (with reference to claim 1 of PATENT “the I/O circuit comprises a multiplexing circuit configured to provide the count value of the counter circuit to an output”; here, “a communication bus” would be obvious, since it was common and well known in the art to output information through a communication bus).  
8. The apparatus of claim 7 further comprising a test compression logic coupled to the counter circuit and the multiplexing circuit (with reference to claim 7 of PATENT “the test circuit is a test compression circuit”), wherein the test compression logic is further configured to: for the detection of an error, detect one or more errors in the blocks of data from the memory array during the test operation (with reference to claim 1 of PATENT “the test circuit is configured to receive blocks of data from the memory array and to detect one or more errors in the received blocks of data”); and provide test comparison data to the multiplexing circuit based on the one or more detected errors (with reference to claim 2 of PATENT “the test circuit is further configured to provide test comparison data based on the received blocks of data; and the I/O circuit is further coupled to the test circuit, wherein the multiplexing circuit is further configured to provide at least one of the count value of the counter circuit or at least a portion of the test comparison data to the output”), wherein the test comparison data includes a pass/fail indication (with reference to claim 14 of PATENT “the test comparison data is a pass/fail bit”). 
9. The apparatus of claim 8, wherein the test compression logic is further configured to provide one or more error signals to the counter circuit (with reference to claim 1 of PATENT “the counter circuit is configured to update a count value in response to detection of an error by the test circuit”), each error signal corresponds to a respective error of the detected one or more errors (associated with claim 1 of PATENT “detection of an error by the test circuit”). 
10. The apparatus of claim 9, wherein the counter circuit comprises a counter configured to increment the count value responsive to each of the one or more error signals during the test operation (with reference to claim 8 of PATENT “the counter circuit comprises: a counter; a full counter line” and claim 1 of PATENT “update a count value in response to detection of an error by the test circuit”; here, “incrementing the count value” would be obvious, since it was common and well known in the art to increment the count value of a counter to update the count value). 
11. The apparatus of claim 10, wherein the counter circuit further comprises a counter increment control circuit coupled to the counter and configured to provide a full count signal to the counter (with reference to claim 8 of PATENT “the counter circuit comprises: a counter; a full counter line; and a counter increment control circuit coupled between the full counter line and the counter, causing the counter to be disabled when the full counter line is set to a full state”). 
12. The apparatus of claim 11, wherein, responsive to the count value having reached a full count value, the counter increment control circuit is configured to provide the full count signal to cause the counter to maintain the count value (with reference to claim 8 of PATENT “the counter circuit comprises: a counter; a full counter line; and a counter increment control circuit coupled between the full counter line and the counter, causing the counter to be disabled when the full counter line is set to a full state”, thus maintaining the count value). 
13. The apparatus of claim 12, wherein the counter comprises a ripple counter (with reference to claim 11 of PATENT “the ripple counter”) and the full count signal is provided to a clock line of the counter (with reference to claim 11 of PATENT “an output of the counter increment control circuit is coupled to a clock line of at least one flip-flop in the ripple counter”). 
14. The apparatus of claim 8, wherein the multiplexing circuit is configured to provide (with reference to claim 2 of PATENT “the multiplexing circuit is further configured to provide at least one of the count value of the counter circuit or at least a portion of the test comparison data to the output”) responsive to a control signal (associated with “the multiplexing circuit”).


Response to Arguments
Applicant’s arguments in Remarks, filed 05 November 2021, have been considered.
The applicant’s request to hold the double patenting rejection in abeyance is acknowledged.  However, the claims as amended are also deemed to be either anticipate by or would have been obvious over the claims of the cited patent, and thus a revised double patenting rejection associated with the amended claims is presented above for the record.
In response to the arguments with respect to the 35 USC 103 rejection of claim 7, starting at the bottom of page 6 through page 8 of Remarks, Jamal is cited in the rejection as disclosing a comparison of consecutive blocks of data read from the memory array (e.g., a comparison of each of the consecutive word blocks with its expected data, with reference to 104 in Figs. 3 and 6, and the iterations associated with 128, 130, 132 and 134 in Fig. 5b and with 142, 144, 146 and 148 in Fig. 5c), but not between the consecutive blocks of data.  
Instead, Matsui is cited in the rejection as teaching a comparison between consecutive blocks of data read from a memory array (e.g., in Figs. 2 and 3, a comparison between an even block of data D0, D2, etc. and an odd block of data D1, D3, etc. read from a memory array, including a comparison between consecutive data D0 and D1 of the even and odd blocks that are consecutively read from the memory array, with reference to paragraphs [0023] and [0029] “D0, D1, D2, … are successively read from corresponding addresses A0, A1, A2, …” and “D0 and D1 … read from the SDRAM are compared”), as an improvement over a conventional comparison technique (given a broadest reasonable interpretation, in the absence of further distinguishing details in the claim).  
See the 35 USC 103 rejection of amended claim 7 above for additional details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824